United States Court of Appeals
                     For the First Circuit

No. 13-9009

                    IN RE: LOUIS B. BULLARD,

                             Debtor.



                        LOUIS B. BULLARD,

                           Appellant,

                               v.

                     HYDE PARK SAVINGS BANK,

                            Appellee.


                      CAROLYN A. BANKOWSKI,

                            Trustee.


                          ERRATA SHEET

     The opinion of this Court issued on May 14, 2014 is amended
as follows:
     On page 2, line 10, replace "principle" with "principal"